La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
Hoy nos toca resolver si la ley aplicable para determinar el status de cónyuge inocente o culpable para propósitos del derecho al usufructo viudal, Art. 761 del Código Civil, 31 L.P.R.A. sec. *5432411, es aquella vigente al momento de decretarse el divorcio o aquella vigente al fallecer el ex cónyuge y materializarse el derecho a la cuota usufructuaria viudal.
H-I
El 15 de noviembre de 1985 Carmen M. Franeeschini y Evelyn Ujaque Franeeschini presentaron demanda contra Maritza Ujaque Pesante y Dagoberto, Sigfredo y María Luisa, todos de apellido Ujaque Ortiz, mediante la cual solicitaban la división de la herencia de su causante, Don Dagoberto Ujaque Pérez, quien falleció el 29 de julio de 1984. Alegaron, en síntesis, que al momento de su muerte éste dejó bienes sitos en Mayagüez, los cuales enumeraron; que estos bienes están en poder de los demandados; que la codemandante Doña Carmen Mercedes Franeeschini mantuvo un matrimonio consensual con el causante por más de veinte (20) años, y que el señor Ujaque Pérez otorgó testamento.
El 17 de marzo de 1986 los demandados contestaron y reconvinieron. Alegaron, entre otras cosas, que el causante Don Dagoberto estuvo casado en únicas nupcias con Doña Luz María Ortiz, de la cual se divorció el 18 de marzo de 1966, y que ésta tenía derecho a recibir la cuota viudal usufructuaria. Solicitaron se incluyese a Doña Luz María como heredera en la cuota viudal usufructuaria. Las demandantes se opusieron.
Luego de una serie de trámites procesales, el 13 de marzo de 1987 el tribunal emitió resolución en la cual dictaminó que Doña Luz María no tenía derecho a la cuota viudal usufructuaria que reclamaba. Razonó que mediante las Leyes Núm. 101 de 2 de junio de 1976 y Núm. 183 de 26 de julio de 1979 (31 L.P.R.A. sec. 321) se eliminó el aspecto de culpa en la causal de divorcio por separación y que siendo ésta la legislación vigente al momento del fallecimiento de Don Dagoberto, al no tener Doña Luz María el status de cónyuge inocente, no tenía derecho a la cuota viudal usufructuaria.
No conformes los demandados, alegaron mediante recurso de certiorari la comisión del error siguiente:
*544Habiéndose disuelto un matrimonio mediante sentencia de divor-cio por la causal de Separación emitida en el año 1966 por una Sala de Instancia, considerado el hecho de que con posterioridad al divorcio ninguno de los ex-cónyuges contrajo nuevas nupcias y fallecido en el año 1984 el ex-cónyuge varón; si a la mujer divorciada debe considerársele cónyuge viuda y con derecho a la cuota usufructuaria en la herencia del causante, bajo la legislación que le conceptuaba cónyuge inocente. Petición de certiorari, pág. 3.
Decidimos revisar y expedimos el auto.
hH I — i
Los peticionarios arguyen que en vista de que al momento del divorcio de Doña Luz María y Don Dagoberto el Art. 96 del Código Civil, 31 L.P.R.A. sec. 321, disponía que al dictarse la sentencia de divorcio por separación siempre se consideraría como cónyuge inocente a la mujer con todos los derechos inhe-rentes a tal condición, era incuestionable su derecho a participar en la herencia de su ex cónyuge en su condición de usufructuaria viudal.
Por su parte, los recurridos sostienen que la ley vigente al momento de ocurrir la muerte del causante es la ley que aplica a la transmisión de derechos y obligaciones hereditarias y, por consiguiente, que la peticionaria Doña Luz María Ortiz no tenía derecho a la cuota usufructuaria, pues en ese momento la legislación consideraba tanto al causante como a su ex esposa como cónyuges inocentes.
No cabe duda que la disposición legal aplicable para determinar el derecho al usufructo viudal es el Art. 761 del Código Civil, supra. Para tener derecho al usufructo viudal se requiere: (1) que al morir el ex cónyuge, el sobreviviente esté divorciado por culpa del difunto; (2) que el divorciado inocente no se haya casado de nuevo (Marxuach v. Registrador, 57 D.P.R. 134 (1940)), y (3) que el difunto no haya contraído nuevas nupcias (Pirela v. *545Registrador, 65 D.P.R. 955 (1946); Vidal v. Monagas, 66 D.P.R. 622 (1946)).
En el caso de autos, el 29 de julio de 1984, al morir Don Dagoberto, éste se encontraba divorciado de Doña Luz María. Se habían divorciado el 8 de marzo de 1966 por la causal de separación. La ley vigente en ese momento le confirió status de cónyuge inocente a Doña Luz María y de culpable al difunto Don Dagoberto. Ninguno de los dos (2) se volvió a casar.
El tribunal de instancia y los recurridos opinan que la Ley Núm. 101, supra, tuvo el efecto de cambiar el status de cónyuge culpable del causante, Don Dagoberto, a cónyuge inocente. Esti-man, por lo tanto, que fue la intención legislativa al aprobar la Ley Núm. 101, supra, aplicar dicha enmienda no sólo a las personas que se divorciaran bajo dicha causal con posterioridad a su aprobación,' sino también a todas aquellas que ya estaban divor-ciadas al amparo de dicha causal al momento en que ésta fue aprobada. Esta interpretación es incorrecta. Veamos.
III
Comenzaremos analizando el Art. 761 del Código Civil, supra.(1) El propósito de este artículo es garantizarle al cónyuge supérstite el derecho a la cuota viudal cuando al momento de la muerte del otro cónyuge el matrimonio aun subsistiese. A tenor con lo allí dispuesto, aun cuando haya mediado divorcio, debe entenderse que el matrimonio subsiste cuando el cónyuge supérs-tite se halla divorciado por culpa del causante y ambos permane-cen sin haber contraído nuevas nupcias. E Sánchez Román, Estudios de Derecho Civil, 2da ed., Madrid, Scrs. de Rivandeneyra, 1910, T. VI, Vol. 2, págs. 822-823; Marxuach v. Registrador, supra; Pirela v. Registrador, supra. En la consecu-ción de este propósito, el Art. 761, supra, además de disponer que para tener derecho a la cuota viudal usufructuaria es necesario *546que el ex cónyuge fallecido haya sido declarado cónyuge culpable en el divorcio, contiene una disposición que provee que “[s]i estuvieren los cónyuges separados por demanda de divorcio, se esperará el resultado del pleito”. En otras palabras, el propio Art. 761, swpm, dispone la determinación del status de cónyuge culpable a partir de la fecha en que se decreta el divorcio. Una vez determinado este status, entonces procede resolver si se tiene o no derecho a la cuota viudal usufructuaria. Tanto es así, que el Art. 834 del Código Civil Español de 1889, de donde proviene el actual Art. 761 nuestro, específicamente disponía que “[s]i entre los cónyuges divorciados hubiere mediado perdón [o] reconcilia-ción, el sobreviviente conservará sus derechos”. E. Díaz Guijarro y A. Martínez Ruiz, El Código Civil español interpretado por el Tribunal Supremo, Sevilla, Tipografía de la Rev. de Tribunales, 1903, pág. 444.
Comentando el Art. 834 español, Díaz Guijarro y Martínez Ruiz, op. cit., pág. 460, expresan lo siguiente:
Determina el Código que el cónyuge viudo tendrá derecho [a] la cuota vidual si al morir su consorte no se hallare divorciado [o] lo estuviese por culpa del cónyuge difunto; y más adelante agrega que, si estuvieren separados por demanda de divorcio, se esperará el resultado del pleito. Sencillo y natural es el precepto: la cuota vidual se dá por razón y en consideración al matrimonio, si esta unión no existe el derecho [a] la misma no puede nacer, [a] menos que se pruebe por la sentencia de divorcio, que el culpable [fue] el cónyuge difunto. (Énfasis suplido.)
El tratadista Sánchez Román, por su parte, nos señala que “[e]s preciso para la existencia de la cuota viudal, bajo este respecto, en la doctrina y en la ley, que al tiempo en que la sucesión deba causarse, por la muerte de uno de los cónyuges, subsistiera el matrimonio, entendiéndose que subsiste . . . ; (d) Cuando el viudo o viuda, al morir su consorte, no se halle divorciado o lo estuviere por culpa del cónyuge difunto, si antes de disolverse el matrimonio por la muerte de uno de ellos no hubiere sobrevenido reconciliación; debiendo esperarse al resul-tado del pleito si en dicho tiempo hubiere pendiente demanda de *547divorcio”. (Énfasis suplido.) Sánchez Román, op. cit., págs. 822-823.
No cabe duda que si bien es cierto que aunque la determinación sobre si el ex cónyuge supérstite tiene o no derecho a una cuota viudal usufructuaria se rige por el Art. 761 del Código Civil, supra, según éste lea al momento de la muerte del otro cónyuge, no es menos cierto que para determinar el status de inocente o culpable de los ex cónyuges hay que retrotraerse al momento en que se dictó la sentencia que decretó el divorcio.
A la fecha de la muerte del causante, la peticionaria, Doña Luz María, reunía todos los requisitos establecidos por el Art. 761 del Código Civil, supra, para ser acreedora al usufructo viudal. Resulta, pues, inevitable concluir que estamos efectivamente ante la aplicación retroactiva de una ley.
Estamos de acuerdo con que el derecho a la cuota viudal usufructuaria surge únicamente al momento de la muerte del causante; que la sentencia de divorcio de 1966 no le adjudicó a Doña Luz María un derecho a dicha cuota, y que si el legislador hubiese dispuesto que a partir del 2 de junio de 1976 todas las personas ya divorciadas bajo la causal de separación y aún vivas advendrían a ser ambos cónyuges inocentes sin derecho al usufructo viudal provisto por el Art. 761 del Código Civil, supra, ésto no hubiera violado derechos adquiridos. Lo dicho no significa, sin embargo, que al aprobar la Ley Núm. 101, supra, el legislador intentase cambiar el ordenamiento sucesorio. Todo lo que hizo fue disponer que desde el momento de la aprobación de la Ley Núm. 101, supra, a toda persona divorciada al amparo de la causal de separación se le consideraría cónyuge inocente. Esto, claro está, necesariamente conllevó que al aplicar el citado Art. 761 a todos los divorciados por la causal de separación con posterioridad a la aprobación de la enmienda, éstos no tendrían derecho a la cuota viudal usufructuaria.
Hemos examinado detenidamente el historial legislativo de la Ley Núm. 101, supra, y de la Ley Núm. 183, supra, y no hemos-encontrado indicio de que la intención del legislador fue la de *548alterar el mandato del Art. 761 del Código Civil, supra, de que el status de cónyuge inocente o culpable se determinara al momento en que se decretó el divorcio.
Al aprobarse las Leyes Núm. 101 y Núm. 183, supra, no se discutió la aplicación de estas medidas a las personas ya divorciadas bajo la causal de separación ni el efecto que dicha enmienda tendría sobre éstas. Es principio de hermenéutica legal reconocido que las leyes tienen efecto prospectivo, salvo que por vía de excepción el legislador quiera darles efecto retroactivo. Art. 3 del Código Civil, 31 L.P.R.A. sec. 3; Catholic Univ. of P.R. v. Srio. Hacienda, 93 D.P.R. 522, 533-534 (1966); R. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Fubs. J.T.S., 1987, Vol. I, Cap. 63, pág. 391. Véase, también, Ocasio v. Díaz, 88 D.P.R. 676, 754, 782 (1963), opinión disidente y concurrente del Juez Asociado Señor Férez Fimentel.
Respecto al principio de irretroactividad de una ley, en Vázquez v. Morales, 114 D.P.R. 822, 831 (1983), expresamos que “la intención de la Asamblea Legislativa al darle efecto retroactivo a una ley —por ser la excepción— debe aparecer expresamente o surgir claramente del estatuto”. En la letra de la ley o en el historial legislativo debe constar la intención de darle efecto retroactivo. Bernier y Cuevas Segarra, op. cit.; Díaz v. Srio. de Hacienda, 114 D.P.R. 865, 872-873 (1983); Ocasio v. Díaz, supra. Ni de la letra ni del historial legislativo de las Leyes Núm. 101 y Núm. 183, supra, surge que la intención fuese que éstas se aplicaran retroactivamente a personas . ya divorciadas por la causal de separación.
En el caso de autos, por lo tanto, el orden sucesorio se rige por el Art. 761 del Código Civil, supra, según éste disponía al momento de la muerte del causante, mientras que la determina-ción del status de culpable o inocente de los ex cónyuges (Don *549Dagoberto y Doña Luz María) se rige por la ley vigente al momento en que se decretó la sentencia de divorcio.(2)
Por todo lo antes expuesto, se dictará sentencia que revoque la resolución dictada por el Tribunal Superior, Sala de Mayagüez, el 13 de marzo de 1987 y se devuelve el caso al tribunal de instancia para que continúen los procedimientos de forma compatible con lo aquí resuelto.
El Juez Asociado Señor Negrón García emitió opinión concu-rrente y de conformidad. El Juez Asociado Señor Alonso Alonso emitió opinión disidente, a la cual se une el Juez Asociado Señor Rebollo López.
—O—

(1) No estamos resolviendo si debe prevalecer o no el derecho a la cuota viudal usufructuaria en nuestra jurisdicción. Este es un asunto que, en última instancia, debe ser resuelto por la Asamblea Legislativa y no por los tribunales.


(2) Cabe señalar, además, que los casos Ab Intestato De Ana Garroti, 79 D.P.R. 190 (1956); Andrades, Ex parte, 59 D.P.R. 664 (1942); Berdecía v. Tribunal Superior, 87 D.P.R. 108 (1963), y Martínez v. Vda. de Martínez, 88 D.P.R. 443 (1963), que discuten “que los derechos sucesorios de las partes se regulan por la legislación prevaleciente al momento en que fallece el causante” presentan situaciones claramente distinguibles de la que ahora nos toca resolver. En casi todos estos casos se trataba estrictamente de la aplicación de legislación sobre el orden sucesorio vigente al momento de fallecer el causante. Sólo Martínez v. Vda. de Martínez, supra, requería también la aplicación de la ley que regía el status flliatorio del peticionario. En esa ocasión hicimos una distinción entre estas dos (2) situaciones, indicando que el orden sueesorial se regía por la ley vigente a la fecha de la muerte del causante, mientras que el status flliatorio se determinaba por la ley vigente a la fecha del nacimiento de la persona cuyo status estuviera en discusión. En el caso de autos sucede lo mismo: el orden sucesorio se rige por el Art. 761 del Código Civil, 31 L.ER.A. see. 2411, según éste disponía al momento de la muerte del causante, mientras que la determinación del status de culpable del ex cónyuge difunto se rige por la ley vigente al momento en que se decretó la sentencia de divorcio, según esta ley quedó plasmada en el dictamen judicial.